DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed December 8, 2020 has been considered.  Claims 1-13, 19 and 20 are canceled.  Claims 21-35 are new.  Claims 14-18 and 21-35 are under consideration.
Claim Objections
Claims 14-18, 23, and 28-31 are objected to because of the following informalities:  
In claim 14, --column-- should be inserted after “fractionator” (at line 10) for consistency in claim terminology.  
In each of claims 15-18 and 28-31, --column-- should be inserted after “fractionator” (at line 2) for consistency in claim terminology.
In claim 23, the word “and” (at line 4) should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-18 and 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 14, the limitation “wherein the portion of the reactor vapor feed nozzle that extends into the feed zone, the annular lip, and the one or more baffles are positioned relative to the reactor vapor feed nozzle to prevent fluid vapor flow back into the reactor vapor feed nozzle” (at lines 12-15) renders the claim indefinite because it is unclear as to how “the portion of the reactor vapor feed nozzle that extends into the feed zone” can be “positioned relative to the reactor vapor feed nozzle” when it is the feed nozzle.  The Examiner suggests amending the limitation to read as, for example, --wherein the portion of the reactor vapor feed nozzle that extends into the feed zone, the annular lip, and the one or more baffles are positioned relative to one another in a manner that prevents fluid vapor flow back into the reactor vapor feed nozzle.--.
Regarding claim 21, the limitation “wherein the portion of the reactor vapor feed nozzle that extends into the feed zone is an internal nozzle coupled to the reactor vapor feed nozzle” renders the claim indefinite because it is unclear as to how “an internal nozzle” can constitute “the reactor vapor feed nozzle” portion within the feed zone, and also be “coupled to the reactor vapor feed nozzle”.  As noted from Applicant’s FIG. 27, the internal nozzle 272 and the reactor vapor feed nozzle 110 are different elements, wherein the internal nozzle 272 extends into the feed zone 150 and is coupled to the reactor vapor feed nozzle 110.  However, in this embodiment, the reactor vapor feed nozzle 110 does not have a portion that extends into the feed zone 150, as required by claim 14 (at lines 5-6).
Regarding each of claims 22 and 23, it is unclear as to what is meant by “one or more packed tray sections”.  It is noted that Applicant’s specification (see, e.g., paragraphs [0045], [0046], and [0056]) discloses “packed or tray sections”, in the alternative.  Thus, it appears that the limitation should be amended to --one or more packed or tray sections--.
Regarding claim 26, the limitation “wherein the portion of the reactor vapor feed nozzle that extends into the feed zone is an internal nozzle coupled to the reactor vapor feed nozzle” renders the claim indefinite because it is unclear as to how “an internal nozzle” can constitute “the reactor vapor feed nozzle” portion within the feed zone, and also be “coupled to the reactor vapor feed nozzle”.  As noted from Applicant’s FIG. 27, the internal nozzle 272 and the reactor vapor feed nozzle 110 are different elements, wherein the internal nozzle 272 extends into the feed zone 150 and is coupled to the reactor vapor feed nozzle 110.  However, in this embodiment, the reactor vapor feed nozzle 110 does not have a portion that extends into the feed zone 150, as required by claim 24.
Dependent claims 15-18, 24, 25, and 27-35 are further rejected as they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tamminen et al. (US 8,888,076) in view of Moore et al. (US 5,069,830).
Regarding claim 23, Tamminen et al. discloses an apparatus (see FIG. 1A-1B, 2A-2B, and 9; column 8, line 31 to column 9, line 56) comprising:
a fractionator column (i.e., a distillation column 90, FIG. 9) having a feed zone (i.e., a 90 receiving feed from inlets 92A, 92B; alternatively, a zone within the column 90 receiving a feed from inlet 94’’); 
a radially-oriented vapor feed nozzle (i.e., the nozzle can be configured according to the radially oriented feed inlet 12, 22; see FIG. 1A-1B, 2A-2B) coupled to the fractionator column to direct fluid vapor flow into the feed zone; 
one or more packed tray sections positioned above the feed zone (i.e., an upper separation section 93 above feed inlet 92A,92B, or a lower separation section 93’ above feed inlet 94’’, where the separation sections 93,93’ comprise one or more packed beds or a number of trays; see column 8, lines 42-51); and
one or more baffles suspended from a base of at least one of the packed tray sections (i.e., feed distribution devices 98B, 98C, shown connected with a base of the upper separation section 93; alternatively, a feed distribution device 98D, shown connected with a base of the lower separation section 93’; the feed distribution devices being permanently attached or else coupled in such a way as to be removable or replaceable, see column 9, lines 24-27), wherein the one or more baffles are disposed perpendicular to the fluid vapor flow from the vapor feed nozzle (i.e., the feed distribution devices may comprise vertical baffles 14, 24A, 24B oriented perpendicular to the nozzle 12,22, according to FIG. 1A-B, 2A-2B).
Tamminen et al., however, fails to disclose a plurality of beams coupled to a support member disposed between the feed zone and one of one or more packed tray sections 93,93’ above the feed zone, such that that the one or more baffles 98B,98C,98D are suspended from at least one of the plurality of beams.
Moore et al. discloses a support plate (see FIG. 1) having specific utility for supporting a 16, a plurality of first support beams 18, and a plurality of second support beams 20) coupled to a support member (i.e., a wall ledge 14) for positioning below a packed bed section within the column (i.e., within a tower 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the support plate of Moore et al. for supporting a packing material at the base of a packed bed section in the apparatus of Tamminen et al. because the support plate is relatively uncomplicated and easily manufactured and assembled, either at a remote location or on site without requiring welding, the support plate is structurally sound and long lasting, and the support plate would be able to support varying loads of packing material, including packing materials from low to high loads, as taught by Moore et al. (see column 2, line 67 to column 3, line 41).
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to suspend the one or more baffles from at least one of the plurality of beams in the modified apparatus of Tamminen et al. because one of ordinary skill in the engineering art would have recognized that the beams would provide a structurally sound member for facilitating a permanent attachment or a removable/replaceable coupling of the one or more perpendicularly disposed baffles within the feed zone.
	The recitation of an apparatus “for fluid catalytic cracking” in the preamble of the claim is considered an intended use of the apparatus that does not impart further patentable weight to the claim.
24B in FIG. 2A-2B).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to suspend one or more baffles from a center beam of the plurality of beams in the modified apparatus of Tamminen et al. because one of ordinary skill in the engineering art would have recognized a central beam of the plurality of beams to be a suitable structure for facilitating a permanent attachment or removable/replaceable coupling of a centrally located perpendicularly disposed baffle within the feed zone.
Regarding claims 33 and 34, Moore et al. (see FIG. 1) discloses that the plurality of beams include beams that are oriented at different angles relative to a selected point on the circumference of the column 10, including a plurality of first support beams 18 oriented at a first angle and a plurality of second support beams 20 oriented at a second angle that is perpendicular to the first angle.  It would have been an obvious design consideration for one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable angle of orientation for the plurality of beams relative to the fluid vapor flow from the vapor feed nozzle to the feed zone in the modified apparatus of Tamminen et al. because Applicant has not disclosed that having a specific angle of orientation of the beams relative to the vapor feed nozzle provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well in supporting the packing material of a packed bed section with the plurality of beams oriented at a perpendicular angle or a non-perpendicular angle to the fluid vapor flow from the vapor feed nozzle to the feed zone.
Allowable Subject Matter
Claims 14-18, 21, 22, 24-31, and 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to Skraba (US 4,776,948) discloses an apparatus for fluid catalytic cracking (i.e., an apparatus including a fluidized type riser-reactor 12 for cracking feed oil in the presence of a catalyst; see FIG. 1) comprising a fractionator column 16 (see FIG. 2) having a feed zone (i.e., a zone within the fractionator 16 at the elevation of conduit 22); a radially-oriented reactor vapor feed nozzle (i.e., at the distal end of the conduit 22) coupled to the fractionator column to direct fluid vapor flow into the feed zone, wherein a portion of the reactor vapor feed nozzle 22 extends into the feed zone; an annular lip (i.e., an annular flange, as shown, located on the portion of the nozzle 22 that extends within the column; see FIG. 2) formed on the reactor vapor feed nozzle at a perpendicular orientation to the fluid vapor flow through the nozzle to the feed zone; and one or more baffles (i.e., baffle plates 46, such as shed deck trays; see column 4, lines 8-14) positioned within the fractionator above the reactor vapor feed nozzle 22.  Skraba, however, fails to disclose or adequately suggest the provision of one or more baffles suspended within the fractionator 16 above the reactor vapor feed nozzle 22 at a perpendicular orientation to the fluid vapor flow through the reactor vapor feed nozzle 22 to the feed zone, wherein the relative positioning of the portion of the reactor vapor feed nozzle that extends into the feed zone, the annular lip, and the one or more baffles suspended at the perpendicular orientation prevents fluid vapor flow back into the reactor vapor feed nozzle. 
In the addition, the combination of Tamminen et al. (US 8,888,076) and Moore et al. (US 5,069,830) fails to disclose or adequately suggest the further provision of a vapor feed nozzle that extends into the feed zone; one or more additional baffles of the claimed orientations coupled to an inner surface of the fractionator column; or a vapor feed nozzle that comprises a cylindrical internal nozzle having an annular lip and disposed within the vapor feed nozzle that extends into the feed zone, with an insulating material disposed between the cylindrical internal nozzle and the vapor feed nozzle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774